Citation Nr: 0840087	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right knee injury.

2.  Entitlement to an initial separate disability rating for 
right knee arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to August 
1948.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, inter alia, granted service connection for 
residuals of a right knee injury and assigned the disability 
a 10 percent rating.  The veteran's claims folder was 
temporarily transferred from the RO in Montgomery, Alabama, 
to the Cleveland, Ohio, RO in January 2004, and was returned 
in February 2004.

This matter was initially before the Board in March 2007, at 
which time the Board denied the veteran's claim for an 
initial compensable disability rating for residuals of a 
laceration of the right fifth finger and remanded the issue 
of residuals for a right knee injury.  The case has returned 
to the Board and is again ready for appellate action.

In January 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript has been associated with the record and has 
been reviewed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The medical evidence of record does not indicate that the 
veteran has "moderate" right knee instability, limitation 
of flexion to 30 degrees, or limitation of extension to 20 
degrees.  

2.  The arthritis in the right knee, with consideration of 
the associated pain and difficulty standing and walking, 
causes no more than slight limitation of flexion or extension 
in this knee as flexion is still to 105 degrees (140 degrees 
being normal) and extension is still to zero degrees (zero 
degrees being normal).


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of a right knee injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.71a, Diagnostic Code (DC) 5257 (2008).

2.  The criteria for an initial separate disability rating of 
10 percent for right knee arthritis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the veteran dated in September 
2003 and September 2004.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

The Board notes that the claim at issue stems from an initial 
rating assignment.  In this regard, the United States Court 
of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once an NOD has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  Pursuant to Board remand directives in a March 
2007 Board remand, the RO provided the veteran with 
downstream Dingess and increased rating notices pertaining to 
the disability rating and effective date elements of his 
higher initial rating claim in March 2007, with subsequent 
readjudication of his claim in August 2008.  The veteran also 
provided testimony at a videoconference hearing in January 
2006.  Therefore, any prejudice alleged by the veteran has 
been rebutted.  

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), and pursuant to 
Board remand directives in March 2007, all relevant VA 
treatment records and private treatment records as identified 
and authorized by the veteran.  The VA also has provided the 
veteran with two VA examinations dated in September 2003 and 
July 2008 in connection with his claim.  The veteran and his 
representative also have submitted statements in support of 
his claim.  Further, the veteran was afforded an opportunity 
to provide testimony in support of his claim in January 2006.  
Thus, there is no indication that any additional evidence 
remains outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its March 2007 remand.  Specifically, the 
RO was instructed to provide the veteran with a VA 
examination of the right knee to assess the nature and extent 
of the veteran's service-connected right knee disability.  
The examiner was instructed to perform any tests or studies 
necessary for an accurate assessment, and to include in the 
assessment the range of motion for the right knee; evidence 
of pain on motion, weakness, excess fatigability, and/or 
incoordination associated with the service-connected right 
knee disability; the extent of the veteran's functional loss 
due to pain or other symptoms during flare-ups and/or with 
repeated use; and evidence of recurrent subluxation or 
lateral instability, locking of the knee, effusion, or 
symptomatic removal of the semilunar cartilage.    The Board 
finds that the RO has complied with these instructions by 
making the claims folder available for review and that the VA 
examination report substantially complies with the March 2007 
Board remand orders in addressing the issues specified in the 
March 2007 Board remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Analysis - Residuals of a Right Knee Injury

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; 38 C.F.R. § 4.27 (providing specific means of listing 
the diagnostic code for an unlisted disease or injury).  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, i.e., the rating may be "staged".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The Board now turns to the veteran's 10 percent disability 
rating for residuals of a right knee injury, which resulted 
from a fracture in the right knee due to a motor vehicle 
accident during service.  

The veteran's right knee disability is rated under DC 5257 
(other impairment of the knee), 38 C.F.R. § 4.71a, for 
instability.  According to Diagnostic Code 5257, which rates 
"other" knee impairment, to include recurrent subluxation 
or lateral instability, a 10 percent rating will be assigned 
with evidence of slight recurrent subluxation or lateral 
instability; a 20 percent rating will be assigned with 
evidence of moderate recurrent subluxation or lateral 
instability; and a 30 percent rating will be assigned with 
evidence of severe recurrent subluxation or lateral 
instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is 
inapplicable to ratings under DC 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions." 38 C.F.R. § 4.6.  

Further, determination of severity (severe, moderate, or 
slight) is subjective and is entrusted to the judgment of the 
Rating Specialist. The presence of effusion and swelling 
associated with painful motion and instability represent 
severe symptomatology, if constant.  History of locking of 
the knee, audible clicking and the presence of instability as 
demonstrated by a positive drawer test should be considered 
moderate or slight.  Recurring signs and symptoms, residuals, 
frequency of medical treatments and therapy, lost workdays, 
effects on job performance and employment, etc., should be 
considered when rating severity of disability.  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Upon review of the evidence, VA treatment records dated in 
2006-2008 reveal that the veteran reported experiencing pain 
and swelling in his right knee, and his most recent VA 
examination in July 2008 reveals that he now experiences pain 
on a daily basis and requires a walker to ambulate inside his 
house.  The July 2008 VA examiner also indicated that the 
veteran was able to walk a few steps out of his wheelchair, 
but this increased the pain in his right knee.  However, the 
July 2008 VA examiner also noted that the veteran underwent 
amputation below the knee of the left leg in 2007, thus 
considerably increasing the load on his right knee.  The July 
2008 VA examiner further indicated that there was only 
minimal effusion, no suggestion of patellar instability, and 
the ligaments were intact.  There was also no McMurray's.  
Overall, any signs of instability present in the right knee 
are only "slight", and more than adequately contemplated by 
the 10 percent rating already assigned.  38 C.F.R. § 4.1.  

The Board finds that an evaluation beyond 10 percent for the 
veteran's residuals of a right knee injury is not warranted.  
38 C.F.R. § 4.7.  Under Diagnostic Code 5257, the evidence of 
record does not reflect "moderate" instability, so the 
veteran may not receive a 20 percent rating. 

The Board notes that other diagnostic codes for knee 
disabilities that provide a rating greater than 10 percent 
are not more appropriate because the facts of this case do 
not support their application.  See, e.g., 38 C.F.R. § 4.71a, 
DC 5256 (ankylosis of the knee), DC 5258 (dislocated 
cartilage), and DC 5262 (impairment of the tibia and fibula).  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  

Conceivably, the veteran could be rated under DC 5260 
(limitation of flexion of the leg) and/or DC 5261 (limitation 
of extension of the leg); however, this rating would be a 
noncompensable rating at the most because the veteran's range 
of motion of the knee is only slightly limited at zero 
degrees of extension and 105 degrees of flexion.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for residuals of a right knee injury.  
38 C.F.R. § 4.3.   

Analysis - Right Knee Arthritis 

The Board notes that the July 2008 and September 2003 VA 
examiners also diagnosed the veteran with degenerative joint 
disease (arthritis) of the right knee based on X-rays taken 
of his right knee, and the September 2003 VA examiner noted 
that it was post-traumatic degenerative joint disease (DJD).  
Thus, the Board will also review evidence of the veteran's 
right knee disability under DC 5003 and 5010.  In this 
regard, the Board emphasizes that a veteran who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257, if a separate rating is based upon additional 
disability.  VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (veteran is entitled to separate disability 
ratings for different manifestations of the same disability 
when the symptomatology of one manifestation is not 
duplicative or overlapping of the symptomatology of the other 
manifestations).  

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  Under DC 5003, degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R.  § 4.71a, Diagnostic 
Code 5003.  For purposes of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DCs 5003 and 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  VAOPGCPREC 9-
98.

Read together, DC 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  Lichtenfels v. Derwinski; 1 
Vet. App. 484, 488 (1991).

The diagnostic codes that focus on limitation of motion of 
the knee are DCs 5260 and 5261, as discussed above.  Normal 
range of motion of the knee is to zero degrees extension and 
to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  
Under DC 5260, a noncompensable rating will be assigned for 
limitation of flexion of the leg to 60 degrees; a 10 percent 
rating will be assigned for limitation of flexion of the leg 
to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 
percent rating will be assigned for limitation of flexion of 
the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

Here, the 10 percent evaluation currently assigned for 
instability of the right knee also could be reflected by X-
ray evidence of right knee arthritis (DJD) seen with 
noncompensable limitation of motion.  See 38 C.F.R. § 4.71a, 
DC 5003.  Thus, the veteran's right knee disability also 
could be evaluated under DCs 5003, 5010, 5260/5261, for 
traumatic arthritis with limitation of flexion or extension.  

In this case, there is evidence suggestive of a separate 
initial 10 percent rating for arthritis of the right knee.  
38 C.F.R. § 4.7.  Specifically, during the July 2008 VA 
examination, right knee flexion was 105 degrees and right 
knee extension was zero degrees, both of which are not 
compensable under DCs 5260 and 5261.  With regard to 
functional loss, there was no increased limitation of motion 
due to weakness, fatigability, or incoordination, and 
repetitive use was not a problem during the examination.  
However, the July 2008 VA examiner noted increased pain in 
the right knee after ambulation of a few steps.  The 
September 2003 VA examiner also noted evidence of painful 
motion.  Consequently, in accordance with DC 5003 and 38 
C.F.R. § 4.59, the Board finds that an initial disability 
rating of 10 percent for the veteran's right knee arthritis, 
with painful motion, is warranted, even though there is only 
noncompensable limitation of motion.  38 C.F.R. §§ 4.59 and 
4.71a, DCs 5003 and 5010; Lichtenfels v. Derwinski; 1 Vet. 
App. at 488.  

In that regard, a disability rating in excess of 10 percent 
for the veteran's right knee arthritis is not warranted as 
the limitation of motion in his right knee is noncompensable, 
and any painful motion and functional impairment present are 
adequately reflected by the 10 percent rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

Accordingly, the Board finds that the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
right knee instability under DC 5257.  
38 C.F.R. § 4.3.  However, the evidence supports a separate 
initial rating of 10 percent, but no higher, for right knee 
arthritis with painful motion.  Id. 
 
The Board adds that it does not find that the veteran's right 
knee disability should be increased for any other separate 
period based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126.  Since the effective date of 
his award, the veteran's right knee disability has never been 
more severe than contemplated by its existing rating, so the 
Board cannot "stage" his rating in this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  


ORDER

An initial disability rating in excess of 10 percent for 
residuals of a right knee injury is denied.

A separate initial disability rating of 10 percent for right 
knee arthritis is granted, subject to the laws and 
regulations governing payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


